IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-48,153-02


EX PARTE CARLOS TREVINO





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. 1997CR1717D-W2 IN THE 290TH JUDICIAL DISTRICT

COURT OF BEXAR COUNTY



Per Curiam.   Johnson, J., would remand on allegation No. (1)


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In July 1997, a Bexar County jury convicted applicant of the offense of capital
murder.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant's
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Trevino v. State, 991 S.W.2d 849 (Tex. Crim. App. 1999).  On April 19, 1999,
applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court.  This Court subsequently denied applicant relief.  Ex parte Trevino, No.
WR-48,153-01 (Tex. Crim. App. Apr. 4, 2001)(not designated for publication). 
Applicant's subsequent writ was received in this Court on September 29, 2005.
	Applicant presents two allegations.  We have reviewed the application and find the
allegations fail to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the
application is dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, §
5(c). 
	IT IS SO ORDERED THIS THE 23RD DAY OF NOVEMBER, 2005.

Do Not Publish